


Exhibit 10.16

 

[g310842lai001.jpg]

 

PROPRIETARY AND CONFIDENTIAL

 

December 6, 2019

 

Robin Marino

Chairwoman of the Board

Summer Infant, Inc.

1275 Park East Drive

Woonsocket, RI 02895

 

Re:          Interim Chief Executive Officer

 

Dear Ms. Marino:

 

This letter, together with the attached General Business Terms (collectively,
the “Agreement”), confirms and sets forth the terms and conditions of the
engagement of Winter Harbor LLC (“we,” “us,” “our,” or “Winter Harbor”) to
provide advisory and management services, through Stuart Noyes, who will act as
Interim Chief Executive Officer (“Interim CEO”) of Summer Infant, Inc. and its
various affiliates and subsidiaries if any (collectively, “you,” “your,”
“Client” or “Company”).  Upon execution of this letter by each of the parties
below, this letter will constitute an agreement between the Company and Winter
Harbor (the “Agreement”), and the engagement shall be effective beginning on
December 16, 2019.

 

SERVICES TO BE PROVIDED

 

1.              Stuart Noyes to act as principal executive officer of the
Company and provide leadership to the executive management team and Company on a
day-to-day basis, reporting to the Company’s Board of Directors (the “Board”);

 

2.              Conduct an in-depth assessment of the business, including
strengths and weaknesses of the organization and management and present findings
to the Board;

 

3.              In conjunction with management, identify and analyze options to
restructure cost and stabilize cash flow/growth and develop a
restructuring/business plan (the “Plan”) that considers among other options the
potential sale of specific assets or business units and/or other restructuring
of the Company capital structure that will be presented to the Board;

 

4.              Oversee the Company’s implementation of the Plan and provide
regular updates to the Board in intervals to be determined;

 

--------------------------------------------------------------------------------



 

5.              Provide oversight and assistance to management with the on-going
forecasting of the Company’s cash flows and its operations, its daily cash
management activities and monitor and analyze operational and financial
condition;

 

6.              Provide oversight and assistance to management with the
compiling of data and analyses necessary to meet the reporting requirements
requested by the Company’s lenders;

 

7.              Lead management with respect to communications with the Board,
lenders and investors;

 

8.              Assist Company in reacting to unforeseen occurrences that may
have an impact on operational performance and liquidity;

 

9.              Act as principal executive officer with respect to the Company’s
compliance with securities laws, including providing certifications required in
connection with the Company’s periodic reports;

 

10.       Perform such other tasks as are appropriate and requested by the
Board.

 

Our Services

 

The Company engages Winter Harbor for the purpose of providing the advisory and
management services described above. The Interim CEO shall be responsible for
the delivery of the tasks and duties as set forth above, in accordance with the
Company’s by-laws and in compliance with applicable provisions of state, federal
and other laws.  The Interim CEO will report to the Board during the term of
this engagement. The Interim CEO shall be responsible for leading the
verification and implementation of the initiatives described above. Winter
Harbor may provide additional services beyond those described herein on mutually
agreed upon rates, if agreed upon in writing by Winter Harbor and the Board or
its designated committee.

 

Winter Harbor is a management consulting firm and not a CPA firm. Winter Harbor
does not provide attest services, audits, or other engagements in accordance
with standards established by the American Institute of CPAs or auditing
standards promulgated by the Public Company Accounting Oversight Board.  We will
not audit any financial statements or perform attest procedures with respect to
information in conjunction with this engagement.  Our services are not designed,
nor should they be relied upon, to identify weaknesses in internal controls,
financial statement errors, irregularities, illegal acts or disclosure
deficiencies

 

Your Responsibilities

 

In connection with our provision of services, you will perform the tasks,
furnish the personnel, provide the resources, and undertake the responsibilities
specified below.

 

The Company shall indemnify the Interim CEO and Winter Harbor as set forth in
the attached General Business Terms.  The Interim CEO shall be covered as an
officer under the Company’s existing director and officer liability insurance
policy (the “D&O policy). As a condition of Winter Harbor accepting this
engagement, a Certificate of Insurance evidencing such coverage of the Interim
CEO shall be furnished to Winter Harbor prior to the effective date of this
Agreement. The Company shall give thirty (30) days’ prior written notice to
Winter Harbor of cancellation,

 

2

--------------------------------------------------------------------------------



 

nonrenewal, or material change in coverage, scope, or amount of D&O policy. The
Company shall also maintain such insurance coverage for the Interim CEO for a
period of not less than two (2) years following the date of the termination of
the Indemnified Professionals’ services hereunder. Except as stated in this
engagement, the risk of loss with respect to the Company’s operations and assets
shall be borne by the Company.  Winter Harbor shall not be deemed to have
assumed or be liable for any claim, liability, or obligation of the Company
whether known or unknown, fixed or contingent accrued or un-accrued.  Except as
otherwise required by applicable law, any reference to the nature or results of
Winter Harbor’s work may not be communicated to the public through public
relations media, news media, sales media, or any other means without the prior
written consent of both parties.

 

The Company understands that the services to be rendered hereunder may include
the preparation of projections and other forward-looking statements, and
numerous factors can affect the actual results of the Company’s operations,
which may materially and adversely differ from those projections, and Winter
Harbor personnel will be relying on information provided by the Company in the
preparation of those projections and other forward-looking statements.

 

To help maximize the value of our work to you and to keep the project moving on
schedule, you agree to comply with all of our reasonable requests and to provide
us timely access to all information reasonably necessary to our performance of
the services.

 

In the event the Company files for relief under Chapter 11 of the Bankruptcy
Code, the Company agrees to promptly file an appropriate motion prepared in
consultation with Winter Harbor as to matters relating to our retention by the
Company and provision of services as contemplated hereunder nun pro tunc to the
date of the filing.

 

Fees and Expenses

 

We will bill weekly based on the actual hours worked at the following billing
rates, subject to the terms set forth below.

 

Winter Harbor Hourly Rates

(In effect on the date of this Agreement)

 

Title 

 

Hourly Rate

 

Stuart Noyes

 

$

495

 

Bruce Meier

 

$

395

 

Director

 

$

395

 

Senior Manager

 

$

350

 

Manager

 

$

325

 

Associate

 

$

250

 

 

The engagement will be led by Managing Partner, Stuart Noyes, who will act as
Interim CEO, and Managing Director, Bruce Meier.

 

3

--------------------------------------------------------------------------------



 

The total weekly fees for the first ten weeks of the engagement shall not exceed
$35,000 per week, with the exception of Christmas and New Year’s week, for which
fees will be capped at $15,000 per week. For services provided following such
ten-week period, Winter Harbor shall be paid according to the billing rates set
forth herein for actual hours worked, or such other fees as mutually agreed upon
with the Company.

 

All invoices are due immediately upon receipt.  Out-of-pocket expenses
(including transportation, lodging, meals, communications, supplies, etc.) will
be billed at the actual amounts incurred.

 

Payments for our services shall be by:

 

Wire transfer to:

 

Bank of America, N.A.

100 West 33rd Street

New York, NY 10001

Account Name: Winter Harbor LLC

Account #:  ***

Wire Routing/ABA #:  ***

ACH Routing #:  ***

 

Amounts remaining outstanding for more than 20 days (past due) will be subject
to an interest charge of 1.5% per month from the date of invoice.  We reserve
the right to suspend further services after such 20-day period until payment is
received on past due invoices, in which event we will not be liable for any
resulting loss, damage or expense connected with such suspension, provided that
such suspension notice is provided at least 10 business days’ in advance to the
Company, and this sentence supersedes section 3(c) of the attached General
Business Terms.  We understand that our bills should be sent to:

 

Summer Infant, Inc.

Attn:  Paul Francese and Mary Beth Schneider

1275 Park East Drive

Woonsocket, RI 02895

pfrancese@sumrbrands.com and mschneider@sumrbrands.com

 

Retainer

 

The Company previously paid Winter Harbor a $25,000 retainer pursuant to that
engagement letter dated November 5, 2019.  We will require an additional
retainer in the amount of $25,000 before we commence work under this engagement.
The total retainer of $50,000 shall be credited against any amounts due at the
termination of this engagement or applied to any open invoices at our
discretion. Any retainer amounts remaining upon the satisfaction of all
obligations hereunder shall be returned to the Company.

 

4

--------------------------------------------------------------------------------



 

Other

 

This Agreement, together with the attached General Business Terms, is intended
to (i) supersede any prior agreement between the parties and (ii) serve as the
entire agreement between the parties with respect to the subject matter hereof,
regardless of any billing guidelines or any other policies that the Company may
maintain.

 

Business Terms

 

The attached General Business Terms apply to this engagement.

 

Please indicate your agreement with these terms by signing and returning to me
the enclosed copy of this letter.  This engagement and the enclosed terms will
become effective upon our receipt of your signed copy.  We appreciate the
opportunity to be of service to you and look forward to working with you on this
engagement.

 

Sincerely,

 

 

 

WINTER HARBOR LLC

 

 

 

/s/ Stuart W. Noyes

 

 

 

By:

 

 

STUART W. NOYES

 

 

MEMBER AND MANAGING PARTNER

 

 

 

Attachments: General Business Terms

 

 

 

Acknowledged and Accepted:

 

 

 

SUMMER INFANT, INC.

 

 

 

By:

/s/ Paul Francese

 

 

 

 

Title:

SVP & CFO

 

 

 

 

Date:

Dec. 9, 2019

 

 

5

--------------------------------------------------------------------------------



 

Attachment to Engagement Letter dated December 6, 2019 between Winter Harbor LLC
and Summer Infant, Inc.

 

GENERAL BUSINESS TERMS

 

These General Business Terms, together with the Engagement Letter (including any
and all attachments, exhibits and schedules), constitute the entire
understanding and agreement (the “Agreement”) between us with respect to the
services and deliverables described in the Engagement Letter.  If there is a
conflict between these General Business Terms and the terms of the Engagement
Letter, these General Business Terms will govern, except to the extent the
Engagement Letter explicitly refers to the conflicting term herein.

 

1. Our Services and Deliverables. We will provide the services and furnish the
deliverables (the “Services”) as described in our Engagement Letter and any
attachments thereto, as may be modified from time to time by mutual consent.

 

2. Independent Contractor. We are an independent contractor and not your
employee, agent, joint venturer or partner, and will determine the method,
details and means of performing our Services. We assume full and sole
responsibility for, and indemnify you against, the payment of all compensation
and expenses of our employees and for all of their state and federal income tax,
unemployment insurance, Social Security, payroll and other applicable employee
withholdings.

 

3. Fees and Expenses. (a) Our fees and payment terms are set out in our
Engagement Letter. Those fees do not include taxes and other governmental
charges (which will be separately identified in our invoices.)

 

(b) You acknowledge that where out-of-town personnel are assigned to any project
on a long-term basis (as defined from time to time in the applicable provisions
of the Internal Revenue Code and related IRS regulations, and currently defined,
under IRC Section 162, as a period of time reasonably expected to be greater
than one year), the associated compensatory tax costs applied to out-of-town
travel and living expenses also shall be calculated on an individual basis,
summarized, and assessed to such personnel. In such cases, the expenses for
which you shall reimburse us hereunder shall be deemed to include the estimated
incremental compensatory tax costs associated with the out-of-town travel and
living expenses of our personnel, including tax gross-ups. We shall use
reasonable efforts to limit such expenses, and shall follow the Company’s
expense and reimbursement policy with respect to such expenses.

 

(c) We reserve the right to suspend Services if invoices are not paid within
twenty (20) days of receipt, in which event we will not be liable for any
resulting loss, damage or expense connected with such suspension.

 

4. Taxes. (a) You will be responsible for and pay all applicable sales, use,
excise, value added, services, consumption and other taxes and duties associated
with our performance or your receipt of our Services, excluding taxes on our
income generally.

 

(b) If you are required by the laws of any foreign tax jurisdiction to withhold
income or profits taxes from our payment, then the amount payable by you upon
which the withholding is based shall be paid to us net of such withholding.  You
shall pay any such withholding to the applicable tax authority.  However, if
after 120 days of the withholding, you do not provide us with official

 

6

--------------------------------------------------------------------------------



 

tax certificates documenting remittance of the taxes, you shall pay to us an
amount equal to such withholding.  The tax certificates shall be in a form
sufficient to document qualification of the taxes for the foreign tax credit
allowable against our corporation income tax.

 

5. Confidentiality and Privacy. (a) With respect to any information supplied in
connection with this engagement and designated by either of us as confidential,
or which the other should reasonably believe is confidential based on its
subject matter or the circumstances of its disclosure (“Confidential
Information”), the other agrees to protect the confidential information in a
reasonable and appropriate manner, but in no less than the manner in which such
party protects its own confidential information, and use confidential
information only to perform its obligations under this engagement and for no
other purpose. This will not apply to information which is: (i) publicly known,
(ii) already known to the recipient, (iii) lawfully disclosed by a third party,
(iv) independently developed, (v) disclosed pursuant to legal requirement or
order, or (vi) disclosed to taxing authorities or to representatives and
advisors in connection with tax filings, reports, claims, audits and litigation.

 

(b) Confidential Information made available hereunder, including copies thereof,
shall be returned or destroyed upon request by the disclosing party; provided
that the receiving party may retain other archival copies for recordkeeping or
quality assurance purposes and receiving party shall make no unauthorized use of
such copies.

 

(c) We agree to use any personally identifiable information and data you provide
us only for the purposes of this engagement and as you direct, and we will not
be liable for any third-party claims related to such use.  We will each take
necessary actions to ensure that we comply with applicable laws relating to
privacy and/or data protection.

 

(d)  You agree that, upon completion of our engagement, we may use your name,
logo and description of services provided to you in our marketing materials,
subject to your approval which will not be unreasonably withheld.

 

6. Our Deliverables and Your License. Upon full and final payment of all amounts
due us in connection with this engagement, all right, title and interest in the
deliverables set out in our Engagement Letter will become your sole and
exclusive property, except as set forth below.  We will retain sole and
exclusive ownership of all right, title and interest in our proprietary
information, processes, methodologies, know-how and software (“Winter Harbor
Property”), including such information as existed prior to the delivery of our
Services and, to the extent such information is of general application, anything
which we may discover, create or develop during our provision of Services for
you. To the extent our deliverables to you contain Winter Harbor Property, we
grant you a non-exclusive, non-assignable, royalty-free, perpetual license to
use it in connection with the deliverables and the subject of the engagement and
for no other or further use without our express, prior written consent or to the
extent necessary to comply with applicable law.  If our deliverables are subject
to any third-party rights in software or intellectual property, we will notify
you of such rights. Our deliverables are to be used solely for the purposes
intended by this engagement and may not be disclosed, published or used in whole
or in part for any other purpose without our express, prior written consent or
to the extent necessary to comply with applicable law.

 

7. Your Responsibilities. To the extent applicable, you will cooperate in
providing us with office space, equipment, data and access to your personnel as
necessary to perform the Services. You

 

7

--------------------------------------------------------------------------------



 

shall provide reliable, accurate and complete information necessary for us to
adequately perform the Services and will promptly notify us of any material
changes in any information previously provided.  You acknowledge that we are not
responsible for independently verifying the truth or accuracy of any information
supplied to us by or on behalf of you.

 

8. Our Warranty. We warrant that our Services will be performed with reasonable
care in a diligent, professional and competent manner. Our sole obligation will
be to correct any non-conformance with this warranty, provided that you give us
written notice within ten business days after discovery of any non-conformity
associated with the Services performed. The notice will specify and detail the
non-conformance and we will have a reasonable amount of time, based on its
severity and complexity, to correct the non-conformance.

 

We do not warrant and are not responsible for any third party products or
services. Your sole and exclusive rights and remedies with respect to any third
party products or services are against the third party vendor and not against
us.

 

THIS WARRANTY IS OUR ONLY WARRANTY CONCERNING THE SERVICES AND ANY DELIVERABLE,
AND IS MADE EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES AND REPRESENTATIONS,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE, ALL OF WHICH ARE HEREBY
DISCLAIMED.

 

9. Liability and Indemnification.  This engagement is not intended to shift risk
normally borne by you to us.

 

(a) To the fullest extent permitted under applicable law, the Company agrees to
indemnify and hold harmless each of Winter Harbor, its affiliates and their
respective shareholders, members, managers, employees, agents, representatives
and subcontractors (each, an “Indemnified Party” and collectively, the
“Indemnified Parties”) against any and all losses, claims, damages, liabilities,
penalties, obligations and expenses, including the reasonable costs for counsel
(“Losses”) actually and reasonably incurred as a result of and in the course of
investigating, preparing or defending any action or claim in connection with
litigation in which any Indemnified Party is a party, or as to which a claim
against an Indemnified Party has been asserted in writing, as and when incurred,
caused by, relating to, based upon or arising out of (directly or indirectly)
the Indemnified Parties’ acceptance of or the performance or nonperformance of
the Services and their obligations under the Agreement; provided, however,
(i) such indemnity shall not apply to any such Loss to the extent it is found in
a formal judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s breach of the confidentiality
obligations contained in the Agreement, intentional misconduct, bad faith,
self-dealing, fraud, gross negligence or willful misconduct, (ii) this indemnity
shall not apply to any claim by the Company against Winter Harbor as to Winter
Harbor’s breach of Winter Harbor’s express obligations under the Agreement, and
(iii) with respect to the Interim CEO, the Interim CEO shall be entitled
indemnification to the same extent as extended to the Company’s other executive
officers.  The Company further agrees that it will not, without the prior
consent of an Indemnified Party, settle or compromise or consent to the entry of
any judgment in any pending or threatened claim, action, suit or proceeding in
respect of which such Indemnified Party seeks indemnification hereunder (whether
or not such Indemnified Party is an actual party to such claim, action, suit or
proceedings) in a manner that has a material adverse effect on Winter Harbor
unless such settlement, compromise or consent includes an

 

8

--------------------------------------------------------------------------------



 

unconditional release of such Indemnified Party from all liabilities arising out
of such claim, action, suit or proceeding.

 

(b) We will not be liable for any special, consequential, incidental, indirect
or exemplary damages or loss (nor any lost profits, savings or business
opportunity).

 

(c) Neither of us will be liable for any delays or failures in performance due
to circumstances beyond our reasonable control.

 

(d) These indemnification provisions shall be in addition to any contractual
liability which the Company may otherwise have to the Indemnified Parties.  In
the event that, at any time whether before or after termination of the
engagement or the Agreement, as a result of or in connection with the Agreement
or Winter Harbor’s and its personnel’s role under the Agreement, Winter Harbor
or any Indemnified Party is required to produce any of its personnel (including
former employees) for examination, deposition or other written, recorded or oral
presentation, or Winter Harbor or any of its personnel (including former
employees) or any other Indemnified Party is required to produce or otherwise
review, compile, submit, duplicate, search for, organize or report on any
material within such Indemnified Party’s possession or control pursuant to a
subpoena or other legal (including administrative) process, the Company will
reimburse the Indemnified Party for its out of pocket expenses, including the
reasonable fees and expenses of its counsel, and will compensate the Indemnified
Party for the time expended by its personnel based on such personnel’s then
current hourly rate or, if applicable, the former employees’ former hourly rate,
provided that the Company shall not be required to reimburse the Interim CEO for
any such expenses that are covered by the D&O policy.

 

(e) If any action, proceeding or investigation is commenced to which any
Indemnified Party proposes to demand indemnification hereunder, such Indemnified
Party will notify the Company promptly and before incurring any indemnified
cost; provided, however, that any failure by such Indemnified Party to notify
the Company will not relieve the Company from its obligations hereunder as to
cost incurred after the date of notice, except to the extent that such failure
shall have actually prejudiced the defense of such action.  The Company shall
promptly pay expenses reasonably incurred by any Indemnified Party in defending,
participating in, or settling any action, proceeding or investigation in which
such Indemnified Party is a party or is threatened in writing to be made a party
or otherwise is participating in by reason of the engagement under the
Agreement, upon submission of invoices therefor, whether in advance of the final
disposition of such action, proceeding, or investigation or otherwise, provided
that the Company shall not be required to reimburse the Interim CEO for any such
expenses that are covered by the D&O policy.  Each Indemnified Party hereby
undertakes, and the Company hereby accepts its undertaking, to repay any and all
such amounts so advanced if it shall ultimately be determined that such
Indemnified Party is not entitled to be indemnified therefor.  If any such
action, proceeding or investigation in which an Indemnified Party is a party is
also against the Company, the Company may, in lieu of advancing the expenses of
separate counsel for such Indemnified Party, provide such Indemnified Party with
legal representation by the same counsel who represents the Company, provided
such counsel is reasonably satisfactory to such Indemnified Party, at no cost to
such Indemnified Party; provided, however, that if the existence of actual
conflicts of interest between such Indemnified Party and the Company such
counsel is unable to represent both the Indemnified Party and the Company, then
the Indemnified Party shall be entitled to use separate counsel of its own
choice, and the Company shall promptly advance its reasonable expenses of

 

9

--------------------------------------------------------------------------------



 

such separate counsel upon submission of invoices therefor.  Nothing herein
shall prevent an Indemnified Party from using separate counsel of its own choice
at its own expense.  The Company will be liable for any settlement of any claim
against an Indemnified Party made with the Company’s prior written consent.

 

(f) In order to provide for just and equitable contribution among the parties if
a claim for indemnification pursuant to these indemnification provisions is made
but it is found in a final judgment by a court of competent jurisdiction that
such indemnification may not be enforced in such case, even though the express
provisions hereof provide for indemnification, then the relative fault of the
Company, on the one hand, and the Indemnified Parties, on the other hand, in
connection with the statements, acts or omissions which resulted in the losses,
claims, damages, liabilities and costs giving rise to the indemnification claim
and other relevant equitable considerations shall be considered; and further
provided that in no event will the Indemnified Parties’ aggregate contribution
for all losses, claims, damages, liabilities and expenses with respect to which
contribution is available hereunder exceed the amount of fees actually received
by the Indemnified Parties pursuant to the Agreement.  No person found liable
for a breach of the confidentiality obligations contained in the Agreement,
intentional misconduct, bad faith, self-dealing, fraud, gross negligence or
willful misconduct shall be entitled to contribution hereunder from any person.

 

(g) Neither termination of the Agreement nor termination of Winter Harbor’s
engagement nor the filing of a petition under Chapter 7 or 11 of the United
States Bankruptcy Code (nor the conversion of an existing case to one under a
different chapter) shall affect these indemnification provisions, which shall
hereafter remain operative and in full force and effect; provided, however, that
Winter Harbor acknowledges that during the pendency of any Bankruptcy Court
approved retention, this Agreement is subject to modification as may be stated
within the Bankruptcy Court’s order.

 

(h) The rights provided herein shall not be deemed exclusive of any other rights
to which the indemnified parties may be entitled under any other agreements, any
applicable law or otherwise.

 

10. Non-Solicitation. During the term of this engagement, and for a period of
one year following its expiration or termination, (i) you will not directly or
indirectly solicit, employ or otherwise engage any of our employees (including
former employees) or contractors who were involved in the engagement and
(ii) Winter Harbor will not directly or indirectly solicit, employ or otherwise
engage any of the Company’s employees (including former employees) or
contractors.

 

11. Termination.

 

(a) Termination for Convenience. Winter Harbor may terminate this Agreement for
convenience at any time on 30 days’ prior written notice to the Company. The
Company may terminate this Agreement for convenience at any time on 30 days’
prior written notice to Winter Harbor.

 

(b) Termination for Breach. Either party may terminate this Agreement for breach
if, within ten days’ notice, the breaching party fails to cure a material breach
of this Agreement.

 

(c) To the extent you terminate this Agreement, you will pay us for all Services
rendered and expenses incurred up to the effective date of termination.

 

10

--------------------------------------------------------------------------------



 

(d) The terms of this Agreement which relate to confidentiality, ownership and
use, limitations of liability and indemnification, non-solicitation and payment
obligations shall survive its expiration or termination.

 

12. General. (a) This Agreement supersedes all prior oral and written
communications between us, and may be amended, modified or changed only in a
writing when signed by both parties.

 

(b) No term of this Agreement will be deemed waived, and no breach of this
agreement excused, unless the waiver or consent is in writing signed by the
party granting such waiver or consent.  Winter Harbor may not assign this
Agreement, by operation of law or otherwise, without obtaining the Company’s
prior written consent.

 

(c) We each acknowledge that we may correspond or convey documentation via
Internet e-mail and that neither party has control over the performance,
reliability, availability, or security of Internet e-mail. Therefore, neither
party will be liable for any loss, damage, expense, harm or inconvenience
resulting from the loss, delay, interception, corruption, or alteration of any
Internet e-mail due to any reason beyond our reasonable control.

 

(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut without giving effect to conflict of law
rules.  The parties hereto agree that any and all disputes or claims arising
hereunder shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  Any
arbitration will be conducted in Westport, Connecticut.  Any arbitration award
may be entered in and enforced by any court having jurisdiction thereof, and the
parties consent and commit themselves to the jurisdiction of the courts of the
State of Connecticut for purposes of any enforcement of any arbitration award. 
Except as may be required by law, neither a party nor an arbitrator may disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of both parties.

 

(e) If any portion of this Agreement is found invalid, such finding shall not
affect the enforceability of the remainder hereof, and such portion shall be
revised to reflect our mutual intention.

 

(f) This Agreement shall not provide third parties with any remedy, cause,
liability, reimbursement, claim of action or other right in law or in equity for
any matter governed by or subject to the provisions of this Agreement.

 

(g)  In the event the Company files for Chapter 11, the Company and Winter
Harbor agree that the Bankruptcy Court shall have exclusive jurisdiction over
any and all matters arising under or in connection with this Agreement.

 

*  *  *

 

11

--------------------------------------------------------------------------------
